ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Compass DX Consulting Group, LLC              ) ASBCA No. 62741-ADR
                                              )
Under Purchase Order No. 0000142000           )

APPEARANCE FOR THE APPELLANT:                    Shavon J. Smith, Esq.
                                                  The SJS Law Firm, PLLC
                                                  Washington, D.C.

APPEARANCE FOR THE AUTHORITY:                    Jon B. Crocker, Esq.
                                                  Chief Counsel, Contracts
                                                  Washington Metropolitan Area
                                                   Transit Authority
                                                  Washington, DC

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 7, 2021



                                              BRIAN S. SMITH
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62741-ADR, Appeal of Compass DX
Consulting Group, LLC, rendered in conformance with the Board’s Charter.

      Dated: July 8, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals